Per Curiam.

Because respondent’s letters to his client state that the threat of criminal charges would be withdrawn if his fees were paid, we find, as did the board, that those threats were solely for the purpose of obtaining an advantage in a civil action and so violated the Disciplinary Rule. We therefore adopt the findings, conclusion, and recommendation of the board. Respondent is hereby publicly reprimanded. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.